Hoch, J.
(dissenting in part and concurring in part): I concur in *540the view that the tax became due only after assessment by the commission and that no tax can be collected for years prior thereto, and concur also in what is said concerning the collection of interest. Also, I agree that having, in the former decision in this case, classified as “premiums” all considerations received on annuity contracts, even though the full amount of the consideration is paid in one lump sum upon execution of the contract, it would be wholly inconsistent not to classify as “premiums” the returned portions of such considerations in determining the right to refund under the statute. But I adhere to the views expressed in the dissenting opinion of Mr. Justice Wedell, in which I joined, in the former case, that such considerations are not properly classified as premiums.